FILED
Appellate Case: 21-2010   Document: 010110629357          United
                                                     Date Filed:  States CourtPage:
                                                                 01/10/2022    of Appeals
                                                                                    1
                                                                    Tenth Circuit

                                                               January 10, 2022
                                    PUBLISH                  Christopher M. Wolpert
                                                                 Clerk of Court
                    UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT


  UNITED STATES OF AMERICA,

        Plaintiff-Appellee,
  v.                                                    No. 21-2010
  VICTOR BENJAMIN SANCHEZ,

        Defendant-Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW MEXICO
                     (D.C. No. 1:19-CR-2612-WJ-1)


 Todd B. Hotchkiss, Albuquerque, New Mexico, for Defendant-Appellant.

 Emil J. Kiehne, Assistant United States Attorney (Fred J. Federici, Acting United
 States Attorney, with him on the brief), Albuquerque, New Mexico, for Plaintiff-
 Appellee.


 Before PHILLIPS, BALDOCK, and BRISCOE, Circuit Judges.


 BALDOCK, Circuit Judge.


       Defendant Victor Sanchez entered a blind plea to being a felon in possession

 of a firearm in violation of 18 U.S.C. § 922(g)(1).     The district court varied

 downward from Defendant’s advisory guideline range of 110 to 120 months and

 sentenced him to 96 months in prison.      See 18 U.S.C. § 924(a)(2) (setting a
Appellate Case: 21-2010   Document: 010110629357        Date Filed: 01/10/2022     Page: 2



 maximum sentence of ten-years’ imprisonment for a § 922(g)(1) violation). Before

 the district court, Defendant challenged the district court’s calculation of his base

 offense level for the purpose of determining his advisory guideline range.           In

 particular, Defendant challenged the court’s decision to increase his base offense

 level by four levels pursuant to U.S.S.G. § 2K2.1(b)(6)(B) (2018). Subsection

 (b)(6)(B) provides in relevant part that a district court should increase a defendant’s

 base offense level by four levels if the defendant “[1] possessed any firearm or

 ammunition [2] in connection with [3] another felony offense.”             On appeal,

 Defendant renews his objection to the district court’s four-level increase. 1 Our

 jurisdiction arises under 18 U.S.C. § 3742(a)(2). We affirm.

       Defendant posed no objection to the historical facts of this case as stated in the

 presentence report. Around 5:00 p.m. on July 16, 2019, New Mexico State Police

 Officers from the Auto Theft Suppression Unit observed an adult male, later

 identified as Defendant, driving a stolen Hyundai sedan in Albuquerque.            The

 officers followed the Hyundai to a Chevron gas station where it stopped. Defendant

 got out of the vehicle and went into the station’s store. A passenger, who later

 claimed he was just hitching a ride, remained in the vehicle. When Defendant exited

 the store, officers announced themselves.        As Defendant fled on foot into a



       1
          Although the district court varied downward from the calculated guideline
 range, the Government does not argue that any error in the court’s calculation of the
 range was harmless. See United States v. Joe, 696 F.3d 1066, 1073 (10th Cir. 2012).

                                            2
Appellate Case: 21-2010    Document: 010110629357       Date Filed: 01/10/2022    Page: 3



 residential area, officers observed him reach into his waistband while ignoring their

 commands to stop and get on the ground.           A firearm fell from Defendant’s

 waistband. Officers apprehended Defendant a short distance later. The firearm that

 fell from Defendant’s waist was identified as a .40 caliber pistol with an obliterated

 serial number.   The firearm was loaded with one round in the chamber and a

 magazine containing 13-rounds of .40 caliber ammunition. Officers subsequently

 discovered the Hyundai’s ignition had been popped out.

       Defendant acknowledges he possessed the loaded firearm while driving

 the stolen Hyundai. Aplt’s Op. Br. at 17. This satisfies the first requirement of

 U.S.S.G. § 2K2.1(b)(6)(B). Defendant further acknowledges his unlawful possession

 of the stolen vehicle constitutes a felony offense under New Mexico law. N.M. Stat.

 Ann. § 30-16D-4 (1978); see State v. Bernard, 355 P.3d 831, 837 (N.M. Ct. App.

 2015) (crime of possessing a stolen vehicle is a “separate and distinct offense”

 under § 30-16D-4(A)). This satisfies the third requirement of § 2K2.1(b)(6)(B).

 Defendant’s sole claim both here and in the district court pertains to the subsection’s

 second requirement. Defendant says his possession of the firearm was not “in

 connection with” his possession of the stolen vehicle.        The district court said

 otherwise and found by a preponderance of the evidence that Defendant’s possession

 of the firearm had the potential to facilitate his possession of the stolen vehicle by

 emboldening him to maintain that possession if confronted by law enforcement or

 the rightful owner. Our review of this finding is for clear error. See United States

                                           3
Appellate Case: 21-2010    Document: 010110629357        Date Filed: 01/10/2022    Page: 4



 v. Walters, 269 F.3d 1207, 1219 (10th Cir. 2001) (holding “the district court did not

 clearly err when it concluded that the gun had the potential to facilitate [defendant’s]

 unlawful possession of [the victim’s] stolen truck”).

       In support of his claim, Defendant argues the district court’s finding that his

 “mere possession” of the firearm had the potential to facilitate his possession of the

 stolen vehicle is insufficient to establish that his possession of the firearm was “in

 connection with” his possession of the stolen vehicle.         Aplt’s Op. Br. at 15.

 According to Defendant, “[t]here was no evidence [he] possessed the firearm to

 protect his possession of the stolen car and thus there was no evidence of ‘in

 connection with’ in this case.” Id. at 18. In this Circuit, however, we have long

 interpreted “in connection with” as used in subsection (b)(6)(B) (or its predecessor

 prior to amendment, subsection (b)(5)), as requiring the Government to show by a

 preponderance of the evidence that the firearm facilitated or had the potential to

 facilitate, i.e., make easier, another felony offense. E.g., United States v. Bunner,

 134 F.3d 1000, 1005–06 (10th Cir. 1998); United States v. Constantine, 263

 F.3d 1122, 1125–26 & n.2 (10th Cir. 2001); Walters, 269 F.3d at 1218–19; United

 States v. Kitchell, 653 F.3d 1206, 1226 (10th Cir. 2011). We have viewed our

 interpretation as consistent with Application Note 14(A) to § 2K2.1(b)(6)(B) which

 provides that the subsection applies if the firearm “facilitated, or had the potential

 of facilitating, another felony offense.” E.g., United States v. Justice, 679 F.3d

 1251, 1254–55 (10th Cir. 2012); United States v. Marrufo, 661 F.3d 1204, 1206–07

                                            4
Appellate Case: 21-2010   Document: 010110629357        Date Filed: 01/10/2022    Page: 5



 (10th Cir. 2011).

       Driving a stolen vehicle with a popped out ignition, as Defendant did in this

 case, could very well have increased his concern that law enforcement, the rightful

 owner, or another would recognize the vehicle was stolen. The district court could

 properly infer that the loaded firearm emboldened Defendant to accept this enhanced

 risk and maintain possession of the vehicle. In other words, based on the undisputed

 facts, the district court’s finding that Defendant could have carried the gun to

 intimidate anyone who sought to interfere with his possession of the vehicle is not

 clearly erroneous.   All § 2K2.1(b)(6)(B) requires under our precedents is that

 Defendant’s possession of the firearm had the potential to facilitate his possession

 of the stolen vehicle. The district court was well within its authority to find it did.

 Accordingly, the judgment of the district court is

       AFFIRMED.




                                           5